Exhibit FIDIA FARMACEUTICI S.P.A. AND FIDIA ADVANCED BIOPOLYMERS S.R.L. TOLLING AGREEMENT THIS AGREEMENT is made on December 30, 2009 (the “Commencement Date”) BETWEEN: (1) FIDIA FARMACEUTICI S.p.A., a company duly registered in Italy with its main office at via Ponte della Fabbrica 3/A, 35031 Abano Terme, Italy (the "Manufacturer"); and (2) FIDIA ADVANCED BIOPOLYMERS S.r.l., an Italian limited liability company with registered office in Via Ponte della Fabbrica 3B, Abano Terme (PD), Italy (the "Customer"). WHEREAS The Manufacturer is in the business of manufacturing pharmaceutical and medical device products, and the Manufacturer represents that it has the necessary expertise, experience, authorizations, personnel and facilities to manufacture such products; The Customer desires to have the Manufacturer manufacture certain Products (as defined below) for the Customer, and the Manufacturer desires to manufacture such Products for the Customer; The Parties are willing to carry out the foregoing pursuant to the terms and conditions set forth in this Agreement. THE PARTIES AGREE as follows: 1. INTERPRETATION 1.1 In this Agreement: “Affiliate” means, with respect to a person, any company or entity which controls, is controlled by or is under common control with such person, where control, for purposes of this definition, means (i) the possession, directly or indirectly, of the power to direct the management or policies of a person or to veto any material decision relating to the management or policies of a person or a majority of the composition of the board of directors (or similar governing body), in each case, whether through the ownership of voting securities, by contract or otherwise, or (ii) the beneficial ownership, directly or indirectly, of at least 50% of the voting securities of a person; “Calendar Quarter” means each of the respective periods of three consecutive calendar months ending on 31 March, 30 June, 30 September and 31 December; provided that the first Calendar Quarter of this Agreement shall begin on the Commencement Date and end on 31 March 2010; “Calendar Year”means the period from 1 January to 31 December of each year; 2 “cGMP” means the current good manufacturing practice regulations promulgated by FDA pursuant to the FDC Act; “Certificate of Analysis” means a certificate issued by Manufacturer stating that a batch of Product and/or Intermediate has been manufactured, packaged and supplied in accordance with the
